Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Status
         Claims 1-5 and 11-15 have been considered and are pending examination. Claim(s) 6-10 have been cancelled.


Response to Amendment
This Office Action has been issued in response to amendment filed on 03/10/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Examiner withdraws the obviousness-type double patenting rejection in view of the approved Terminal Disclaimer filed on 03/10/2022.

Applicant argues in essence on page(s) 9, 10 taking Claim # 1 as exemplary that Yano does not teach or suggest an information processing apparatus reading first data from a write buffer in a memory of the information processing apparatus, in a case where a second transfer request is received from a storage device, the second transfer request requesting to read the first data from the write buffer. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. As explained in the rejection below, Examiner relied on Huang for the teaching of a memory device sending requests to throttle, suspend or maintain data transfers at required rates between RAM and non-volatile memory. Examiner relied on Yano for the teachings of managing read requests when data is not readable from non-volatile memory. Yano [0003], [0004], [0039], [0042], [0068], [0071] discloses that upon receiving a host read request which is issued for data that is not yet readable from NAND (i.e. write-completed/read-inhibited data), the NAND r/w control unit communicates necessary data to the buffer r/w control unit in order to read the “read-inhibited” requested data from the write buffer instead and where a second transfer request is interpreted by examiner as a transfer request associated with returning data from the write buffer as a response to a read request (as opposed to in response to a write request for the first transfer request).

See below for updated rejection for amended language.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Yano (U.S. Publication Number 2015/0254188 A1) in view of Huang (U.S. Publication
Number 2011 /0153913 A1) 

Referring to claims 1 and 11 taking claim 1 as exemplary, Yano teaches "1. (Original) An information processing apparatus connectable to a storage device including a nonvolatile memory, the nonvolatile memory including a plurality of blocks, the information processing apparatus comprising: a memory;” (Yano [0018] discloses a RAM) “ and a processor connected to the memory, wherein the processor is configured to:” (Yano Figure 1 elements 20, 40, [0022] discloses controller connected to RAM) “ store, into a write buffer on the memory, first data to be written to one write destination block of the storage device;” (Yano [0021 ] discloses write buffer to temporarily store user data to be written into a block in nonvolatile memory) “ transmit, to the storage device, a write request including a first identifier associated with the one write destination block and storage location information indicating a location in the write buffer where the first data is stored;” (Yano [0031] discloses NAND R/W control unit commanding NAND controller to execute NAND writing and informing NAND controller of the physical address location (PADDR) to execute the writing. Further, Figure 2, Figure 3, [0025], [0028], [0030] discloses PADDR associated with write destination location and addresses of the write buffer RADDR) 
“transmit, to the storage device, a read request to read the first data; and in a case where a second transfer request is received from the storage device, the second transfer request requesting to read the first data from the write buffer, read the first data from the write buffer.” Yano [0003], [0004], [0039], [0042], [0068], [0071] discloses that upon receiving a host read request which is issued for data that is not yet readable from NAND (i.e. write-completed/read-inhibited data), the NAND r/w control unit communicates necessary data to the buffer r/w control unit in order to read the “read-inhibited” requested data from the write buffer instead and where a second transfer request is interpreted by examiner as a transfer request associated with returning data from the write buffer as a response to a read request (as opposed to in response to a write request for the first transfer request).
Yano does not explicitly teach “ in response to receiving, from the storage device, a first transfer request including the storage location information, transfer the first data from the write buffer to the storage device;”
However, Huang teaches “ in response to receiving, from the storage device, a first transfer request including the storage location information, transfer the first data from the write buffer to the storage device;” (Huang [0131], [0137]-[0141], [0144], [0147], claim 14 discloses memory device sending requests to throttle, suspend or maintain data transfers to NV memory at specific rates based on amount of available NV memory or based on achieving a determined balanced between an amount of data from RAM to nonvolatile memory (D1 data) and an amount of folding data in the nonvolatile memory)  
Yano and Huang are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Huang, that multi gear control mechanism improves performance by balancing write operations into nonvolatile memory thus minimizing wait time between transfers, freeing up resources and maximizing the amount of transfers (Huang [0131], [0138], [0145], [0151], [0164]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s multi gear control mechanism in the system of Yano to improve performance by balancing write operations into nonvolatile memory thus minimizing wait time between transfers, freeing up resources and maximizing the amount of transfers.
As per the non-exemplary claims 1 and 11, these claims have similar limitations and are rejected based on the reasons given above.


Referring to claims 2 and 12 taking claim 2 as exemplary, the combination of
Yano and Huang teaches “2. The information processing apparatus of Claim 1, wherein the storage device is configured to write the first data to the one write destination block by a multi-step program operation including transferring the first data to the nonvolatile memory a plurality of times,” (Huang [0130], [0131], [0141] discloses memory device configured to write to a first section of memory using of multi level programming) “and the processor is configured to receive the first transfer request including the storage location information from the storage device a plurality of times, and transfer the first data from the write buffer to the storage device each time the first transfer request is received.” (Huang [0131], [0137]-[0141], [0144], [0147], claim 14 discloses memory device sending requests to throttle, suspend or maintain data transfers to NV memory at specific rates based on amount of available NV memory or based on achieving a determined balanced between an amount of data from RAM to nonvolatile memory (D1 data) and an amount of folding data in the nonvolatile memory). 
The same motivation that was utilized for combining Yano and Huang as set forth in claim 1 is equally applicable to claim 2.
As per the non-exemplary claims 12, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 3 and 13 taking claim 3 as exemplary, the combination of Yano and Huang teaches “3. The information processing apparatus of Claim 1, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device,” (Yano [0023] discloses a plurality of buffer clusters associated with destination addresses in nonvolatile memory. Further, Figure 2, Figure 3, [0025] discloses association between cluster addresses LADDR and PADDR of destination locations) “and the processor is further configured to release a write buffer region associated with the one write destination block in response to receiving, from the storage device, a notification indicating that data stored in the write buffer region associated with the one write destination block is unnecessary.” (Yano [0060], [0072] discloses informing that data previously stored in a buffer cluster (i.e. flushed) is no longer needed by releasing or invalidating entries of respective cluster addresses LADDR).   
The same motivation that was utilized for combining Yano and Huang as set forth in claim 1 is equally applicable to claim 3.
As per the non-exemplary claims 13, these claims have similar limitations and are rejected based on the reasons given above.

  	Referring to claims 4 and 14 taking claim 4 as exemplary, the combination of Yano and Huang teaches “4. The information processing apparatus of Claim 1, wherein the first identifier is a block identifier identifying the one write destination block.” (Yano [0025] discloses destination storage locations where data is stored by specifying Memory Chip Number, Physical Block Number, Physical Page Number, Storage Location in Page)
The same motivation that was utilized for combining Yano and Huang as set forth in claim 1 is equally applicable to claim 4.
As per the non-exemplary claims 14, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5 and 15 taking claim 5 as exemplary, the combination of Yano and Huang teaches “5. The information processing apparatus of Claim 1, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device,” (Yano [0023] discloses a plurality of buffer clusters associated with destination addresses in nonvolatile memory. Further, Figure 2, Figure 3, [0025] discloses association between cluster addresses LADDR and PADDR of destination locations) “and the first transfer request” (Huang [0131], [0137]-[0141], [0144], [0147], claim 14 discloses memory device sending requests to throttle, suspend or maintain data transfers to NV “ includes the first identifier and the storage location information.”  (Yano Figure 2, Figure 3, [0025], [0028], [0030] discloses PADDR associated with write destination location and addresses of the write buffer RADDR) 
The same motivation that was utilized for combining Yano and Huang as set forth in claim 1 is equally applicable to claim 5.
As per the non-exemplary claims 15, these claims have similar limitations and are rejected based on the reasons given above.








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20170262365 A1 STORAGE SYSTEM AND INFORMATION PROCESSING SYSTEM FOR CONTROLLING NONVOLATILE MEMORY, Kanno.
US 20130046942 A1 CONTROLLER FOR STORAGE DEVICES AND METHOD FOR CONTROLLING STORAGE DEVICES, Namba.
US 20120210095 A1 APPARATUS, SYSTEM, AND METHOD FOR APPLICATION DIRECT VIRTUAL MEMORY MANAGEMENT, Nellans.
US 20110149650 A1 Data Transfer Flows For On-Chip Folding, Huang.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        05/21/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132